EXHIBIT 10.1


PVH CORP.
PERFORMANCE INCENTIVE BONUS PLAN
(As Amended and Restated Effective May 2, 2013)
 
1. Purpose.  The purposes of the Plan are to induce certain senior executive
employees of the Company and its Subsidiaries to remain in the employ of the
Company and its Subsidiaries, to attract new individuals to enter into such
employ and to provide such persons with additional incentive to promote the
success of the business of the Company and its Subsidiaries.
 
2. Definitions.
 
(a) Defined Terms.  The following words as used in the Plan shall have the
meanings ascribed to each below.
 
“Board” means the Board of Directors of the Company.
 
“Cause” means, with respect to any Participant, the definition of “cause” as
contained in the Participant’s employment agreement as then in effect or, if no
such agreement or definition exists, “Cause” shall mean:
 
(1) gross negligence or willful misconduct, as the case may be, in the
performance of the material responsibilities of the Participant’s office or
position, which results in material economic harm to the Company or its
affiliates or in material reputational harm causing demonstrable injury to the
Company or its affiliates;
 
(2) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company or any affiliate (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the Board or the Company that specifically identifies the manner
in which the Board or the Company believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has not
cured such failure to the reasonable satisfaction of the Board or the Company
within 20 days following the Participant’s receipt of such written demand;
 
(3) the Participant is convicted of, or pleads guilty or nolo contendere to, a
felony within the meaning of U.S. Federal, state or local law (other than a
traffic violation);
 
(4) the Participant having willfully divulged, furnished or made accessible to
anyone other than the Company, its directors, officers, employees, auditors and
legal advisors, otherwise than in the ordinary course of business, any
Confidential Information; or
 
(5) any act or failure to act by the Participant, which, under the provisions of
applicable law, disqualifies the Participant from acting in any or all
capacities in which the Participant is then acting for the Company.
 
For purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or the Chief
Executive Officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company.
 
“Change in Control” means the first to occur of the following events:
 
             (1) Any Person, other than a Person who as of the date the Plan is
first approved by the Board is the owner of at least 8% of the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), becomes (A) a “beneficial owner,” as such term is used in Rule
13d-3 of the Exchange Act, of at least one-quarter but less than one-half of the
Outstanding Company Voting Securities, unless such acquisition has been approved
within 30 days thereafter by at least a majority of the Incumbent Board (as
defined in clause (2) below taking into account the provisos), or (B) a
“beneficial owner,” as such term is used in Rule 13d-3 of the Exchange Act, of
at least one-half of the Outstanding Company Voting Securities; provided,
however, that, for purposes of this definition, the following acquisitions shall
not constitute a Change in Control:  (I) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (II) any acquisition by the Company, (III) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its affiliates, or (IV) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of paragraph 3 of this
definition; or
 
(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to when
the Plan is first approved by the Board whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;
 
(3) Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) and the Outstanding Company
Voting Securities, immediately prior to such  Business Combination, beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination,
whichever occurs first; or
 
(4) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board or such other
committee of the Board that the Board shall designate from time to time to
administer the Plan or any subcommittee thereof.
 
“Company” means PVH Corp., a Delaware corporation.
 
“Confidential Information” means any knowledge and information of any type
whatsoever of a confidential nature relating to the business of the Company,
including, without limitation, all types of trade secrets, vendor and customer
lists and information, employee lists and information, information regarding
product development, marketing plans, management organization information,
operating policies and manuals, sourcing data, performance results, business
plans, financial records, and other financial, commercial, business and
technical information.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fiscal Year” means each fiscal year of the Company, as set forth in the
Company’s books and records.
 
“Good Reason” means, with respect to any Participant, the definition of “good
reason” as contained in the Participant’s employment agreement, if any, as then
in effect.
 
“Participant” means each senior executive officer of the Company or a Subsidiary
designated by the Committee to participate in the Plan from time to time, as
provided herein.
 
“Performance Cycle” means each Fiscal Year or such shorter period as may be
designated by the Company from time to time.
 
“Performance Objective” means any one or more of the following: earnings,
earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization, earnings per share, economic value created,
market share, net income (before or after taxes), operating income, adjusted net
income after capital charge, return on assets, return on capital (based on
earnings or cash flow), return on equity, return on investment, revenue, cash
flow, operating margin, share price, total stockholder return, total market
value, and strategic business criteria, consisting of one or more objectives
based on meeting specified market penetration goals, productivity measures,
geographic business expansion goals, cost targets, customer satisfaction or
employee satisfaction goals, goals relating to merger synergies, management of
employment practices and employee benefits, or supervision of litigation or
information technology, and goals relating to acquisitions or divestitures of
subsidiaries, affiliates or joint ventures.  The targeted level or levels of
performance with respect to such Performance Objectives may be established at
such levels and on such terms as the Committee may determine, in its discretion,
on a corporate-wide basis or with respect to one or more business units,
divisions, subsidiaries, business segments or functions, and in either in
absolute terms, as a goal relative to performance in prior periods, or relative
to the performance of one or more comparable companies or an index covering
multiple companies.  Bonuses that are not intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code may be
based on these or such other performance measures as the Committee may
determine.
 
“Person” means person such as term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act.
 
“Plan” means the PVH Corp. Performance Incentive Bonus Plan, as set forth herein
and as may be amended from time to time.
 
“Retirement” means the termination of a Participant’s employment with the
Company and all of its Subsidiaries (A) other than for Cause or by reason of his
or her death and (B) on or after the earlier to occur of (x) the first day of
the calendar month in which his or her 65th birthday shall occur and (y) the
date on which he shall have attained his or her 62nd birthday and completed five
years of employment with the Company and/or any of its Subsidiaries.
 
“Subsidiary” has the meaning ascribed to such term in Section 424(f) of the
Code.
 
(b) Interpretation.
 
(i) The definitions of terms defined herein shall apply equally to both the
singular and plural forms of the defined terms.
 
(ii) Any pronoun shall include the corresponding masculine, feminine and neuter
forms, as the context may require.
 
(iii) All references herein to Sections shall be deemed to be references to
Sections of the Plan unless the context shall otherwise require.
 
(iv) The headings of the Sections are included for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
the Plan.
 
3. Effective Date.  The Plan originally became effective April 21, 2005.  The
Plan previously was amended and restated, and its material terms were reapproved
by the Company’s stockholders, effective April 30, 2009, and was again amended
and restated effective October 18, 2010 and April 26, 2012. The Plan is hereby
amended and restated, effective May 2, 2013.
 
4. Eligibility.  Participation in the Plan with respect to any Performance Cycle
shall be available only to such senior executive employees of the Company and/or
one or more of its Subsidiaries as may be designated by the Committee.
 
5. Committee.  The Plan shall be administered by the Committee.  The Committee
shall consist of two or more members of the Board.  To the extent the Committee
is taking action with respect to an award intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code, it is
intended that the Committee would be comprised solely of two or more “outside
directors” within the meaning of Section 162(m)(4)(C) of the Code.  The
Committee shall be appointed annually by the Board.  The Board may, at any time,
from time to time, remove any members of the Committee, with or without cause,
appoint additional directors as members of the Committee and fill vacancies on
the Committee, however created.  A majority of the members of the Committee
shall constitute a quorum.  All determinations of the Committee shall be made by
a majority vote of its members at a meeting duly called and held.
 
6. Administration.
 
(a) Subject to the express provisions of the Plan, the Committee shall have
complete authority to administer and interpret the Plan.  The Committee shall
establish the Performance Objectives for any Performance Cycle in accordance
with Section 7 hereof and determine whether such Performance Objectives have
been attained prior to the payment of any bonus.  Any determination made by the
Committee under the Plan shall be final and conclusive.  The Committee in its
sole discretion shall resolve any dispute or disagreement that may arise
hereunder or as a result of or in connection with any action taken
hereunder.  The Committee may employ such legal counsel, consultants and agents
(including counsel or agents who are employees of the Company or a Subsidiary)
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant or agent and any
computation received from such consultant or agent.  The Company shall pay all
expenses incurred in the administration of the Plan, including, without
limitation, for the engagement of any counsel, consultant or agent.  No member
or former member of the Board or the Committee shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Plan, other than as a result of such individual’s willful misconduct.
 
(b) The Chief Executive Officer of the Company, subject to such conditions,
restrictions and limitations as may be imposed by the Committee, may administer
the Plan with respect to employees of the Company or a Subsidiary whose
compensation is not, and is reasonably not expected to become, subject to the
provisions of Section 162(m) of the Code, and who are not “executive officers”
for purposes of Section 303A of the New York Stock Exchange Listed Company
Manual.  Any actions duly taken by the Chief Executive Officer with respect to
the administration of the Plan and the qualification for and payment of bonuses
to employees shall be deemed to have been taken by the Committee for purposes of
the Plan.
 
7. Determination of Participation, Performance Criteria and Bonuses.
 
(a) Participation and Performance Criteria.  The Committee shall determine who
the Participants for each Performance Cycle will be and establish the
Performance Objective or Performance Objectives that must be satisfied in order
for a Participant to be eligible to receive a bonus for such Performance Cycle;
provided, however, that with respect to employees of the Company or a Subsidiary
whose compensation is, or is reasonably expected to become, subject to the
provisions of Section 162(m) of the Code, such determinations shall be made
within 90 days of the commencement of such Performance Cycle, or if less, prior
to the expiration of 25% of the length of such Performance Cycle.
 
(b) Performance Objectives.  The Committee shall establish three or more targets
for each Performance Cycle for the Performance Objectives established by the
Committee.  The targets shall consist of at least a threshold (below which no
bonus shall be payable), a plan level and a maximum level (above which no
additional bonus shall be payable).
 
(c) Bonus Percentages.  At the time that the Committee determines the
Participants and establishes the Performance Objectives with respect to a
Performance Cycle, it shall determine the bonus percentage payable to each
Participant with respect to such Performance Cycle if the applicable threshold,
plan or maximum level of the applicable Performance Objective is attained.  If a
level achieved falls between two of the specified target levels for a
Performance Cycle, a Participant shall receive a bonus based on a straight line
interpolation between the bonuses for the two target levels, or such other basis
as the Committee shall determine at the time the Performance Objective for the
Participant is established.  The bonus percentages represent the percentage of a
Participant’s base salary as in effect on the October 31 that coincides with or
immediately precedes the last day of the Performance Cycle that he or she shall
be entitled to receive as a bonus if specified Performance Objective targets are
attained.  Subject to the provisions of Section 7(g), there shall be no limit to
the minimum or maximum bonus percentages that may be established for any
Performance Cycle.  Bonus percentages may differ from Participant to Participant
in any Performance Cycle and a Participant’s bonus percentages may change from
year to year, but with respect to each Participant for each Performance Cycle,
the bonus percentage for attaining the maximum level of the applicable
Performance Objective shall exceed the bonus percentage for attaining the plan
level (or other specified level above the plan level) of the applicable
Performance Objective, which, in turn, shall exceed the bonus percentage for
attaining the threshold level (or other specified level above the threshold
level) of the applicable Performance Objective.  In determining the bonus
percentage for each Participant, the Committee may take into account the nature
of the services rendered by such Participant, his past, present and potential
contribution to the Company and its Subsidiaries, his seniority with the Company
or any of its Subsidiaries and such other factors as the Committee, in its
discretion, shall deem relevant.
 
(d) Termination of Employment During or After Performance Cycle.
 
(i) If a Participant’s employment terminates during a Performance Cycle for
which he or she was determined to be a Participant by reason of his or her
death, his or her estate shall receive the bonus that would otherwise have been
payable to such Participant for such Performance Cycle if the plan level were
achieved, prorated to the portion of such Performance Cycle actually worked by
such Participant.
 
(ii) If a Participant’s employment terminates during a Performance Cycle for
which he was determined to be a Participant by reason of his or her disability,
such Participant shall receive the bonus, if any, which would otherwise been
payable to such Participant for such Performance Cycle prorated to the portion
of such Performance Cycle actually worked by such Participant.
 
(iii) If a Participant’s employment terminates during a Performance Cycle by
reason of his or her Retirement, such Participant shall receive the bonus, if
any, which would otherwise have been payable to such Participant for such
Performance Cycle prorated to the portion of such Performance Cycle actually
worked by such Participant.
 
(iv) If a Participant’s employment terminates during a Performance Cycle by
reason of (A) his or her termination without Cause or (B) his or her termination
for Good Reason, such Participant shall receive the bonus, if any, which would
otherwise have been payable to such Participant for such Performance Cycle
prorated to the portion of such Performance Cycle actually worked by such
Participant.  For the avoidance of doubt, the right to receive the payout
provided for in the immediately preceding sentence in the event of a termination
for Good Reason shall apply if and only if the Participant has a written
employment agreement with the Company and such employment agreement expressly
provides for the Participant’s right to terminate his or her employment for Good
Reason.
 
(v) If a Participant’s employment terminates during a Performance Cycle for any
reason other than on account of death, disability, Retirement, without Cause or
for Good Reason, such Participant shall receive no bonus for such Performance
Cycle.
 
(vi) If a Participant’s employment terminates for any reason on or after the end
of a Performance Cycle but prior to the date of payment of a bonus, such
Participant shall receive the bonus, if any, which would otherwise have been
payable to such Participant for such Performance Cycle.
 
(e) Determination of Bonuses.  Subject to Section 8(a), the Committee shall
determine whether any Performance Objective targets were achieved for a
Performance Cycle, which Participants shall have earned bonuses as the result
thereof, and the bonus percentage such Participants are entitled to no later
than the end of the first quarter of the Performance Cycle immediately
subsequent to the Performance Cycle with respect to which the bonuses were
earned.  With respect to bonuses intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code, the Committee must
certify in writing prior to the payment of the bonus that the applicable
Performance Objective targets and any other material terms were in fact
satisfied.  Written certification for this purpose shall include, without
limitation, approved minutes of the Committee meeting in which the certification
is made.
 
(f) Change In Control.  Notwithstanding the foregoing, in the event that there
shall be a Change in Control during a Performance Cycle, each Participant for
such Performance Cycle shall be entitled to receive a bonus equal to the bonus
payable to such Participant if the plan level for such Performance Cycle had
been achieved prorated to the portion of such Performance Cycle actually worked
by such Participant through the date of the Change in Control.
 
(g) Absolute Maximum Bonus.  Notwithstanding any other provision in the Plan to
the contrary, the maximum bonus that may be paid to any Participant under the
Plan with respect to any Fiscal Year may not exceed $7,000,000.
 
(h) Unusual or Nonrecurring Events.  Unless otherwise determined by the
Committee, Performance Objective targets may be adjusted to take into account
unusual or nonrecurring events affecting the Company, a Subsidiary or a division
or business unit, or the financial statements thereof, or changes in applicable
laws, regulations or accounting principles to the extent such unusual or
nonrecurring events or changes in applicable laws, regulations or accounting
principles otherwise would result in dilution or enlargement of the bonus
intended to be paid.  With respect to any bonus intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code, it is
intended that such adjustment be made in such manner as will not cause the bonus
to fail to qualify as performance-based compensation.
 
(i) Negative Discretion. Notwithstanding any other provision in the Plan to the
contrary, the Committee shall have the right, in its sole discretion, to reduce
or eliminate the amount of the bonus earned by any Participant and the bonus
percentage payable to any such Participant under Section 7 based on individual
performance or any other factors that the Committee, in its discretion, shall
deem appropriate.
 
8. Payment.
 
(a) Timing.  Payment of any bonus to a Participant shall be made:
 
(i)  in the case of a bonus payable in accordance with Section 7(d)(i), within
30 days of the Participant’s death;
 
(ii) in the case of a bonus payable in accordance with the provisions of Section
7(f), within 30 days of the Change in Control; or
 
(iii) in the case of bonuses payable under the Plan other than a bonus payable
under Section 7(d)(i) or Section 7(f), within 30 days following the Committee’s
determination and certification pursuant to Section 7(e) that the applicable
targets for the preceding Performance Cycle were achieved, that the bonus was
earned and what bonus percentage the Participant is entitled to, provided that
the date of such payment shall occur no later than the 15th day of the third
month following the later of (x) the last day of the Fiscal Year in which the
Performance Cycle ends or (y) the last day of the Participant’s taxable year in
which the Performance Cycle ends, in either case, in which the right to the
payment of the bonus is no longer subject to forfeiture.
 
(b) Forfeiture.
 
(i) Except as otherwise set forth in Section 7(d) or in the case of a Change in
Control, in order to remain eligible to receive a bonus, a Participant must be
employed by the Company on the last day of the applicable Performance Cycle.
 
(ii) In the event of a restatement of the Company’s financial results to correct
a material error or inaccuracy resulting in whole or in part from the fraud or
intentional misconduct of a Participant, as determined by the Board or a
committee thereof, the Board or the committee:
 
(x)           will review or cause to be reviewed all bonuses paid to the
Participant pursuant to the Plan on the basis of having met or exceeded
Performance Objective(s) or other measures or goals for Performance Cycles
beginning after 2008 to the extent the bonuses relate, in whole or in part, to
the periods with respect to which the financial statements are restated and, if
a lesser bonus or bonuses would have been paid to the Participant based upon the
restated financial results, the Board or the committee may, to the extent
permitted by applicable law, recover or cause to be recovered for the benefit of
the Company the amount by which the Participant’s bonus or bonuses for the
restated period(s) exceeded such lesser bonus or bonuses, plus a reasonable rate
of interest; and
 
(y)           in addition to the foregoing, to the extent permitted by
applicable law, may take or cause to be taken for the benefit of the Company
such additional action(s) deemed by the Board or committee to be appropriate
including, without limitation, cancellation of the Participant’s outstanding
bonus opportunities and recovery (in whole or in part) of any additional amounts
relating to prior bonuses paid to the Participant under the Plan.
 
(c) Form of Payment.  All bonuses payable under the Plan, if any, shall be
payable in cash.  All amounts hereunder shall be paid solely from the general
assets of the Company.  The Company shall not maintain any separate fund to
provide any benefits hereunder, and each Participant shall be solely an
unsecured creditor of the Company with respect thereto.
 
(d) Six-Month Delay.  Notwithstanding any provision in the Plan to the contrary,
in the event any payment hereunder constitutes “deferred compensation” (within
the meaning of Section 409A (as defined in Section 12(d) herein)), and such
payment is payable to a Participant who is a “specified employee” (as determined
under the Company’s policy for identifying specified employees) on the date of
his or her “separation from service” (within the meaning of Section 409A), the
date for payment of such bonus shall be the earlier of (i) death or (ii) the
later of (x) the date that payment would otherwise be made hereunder or (y) the
first business day following the end of the sixth-month period following the
date of the Participant’s separation from service.
 
9. General Provisions of the Plan.
 
(a) Term of the Plan.  The Plan originally was effective with respect to Fiscal
Years 2005 through 2009.  The Plan as amended and restated April 30, 2009,
October 18, 2010 and April 26, 2012, was effective with respect to Fiscal Years
2009 through 2013. The Plan as amended and restated effective May 2, 2013, is
effective with respect to Fiscal Years commencing on or after 2013 and prior to
the Annual Meeting of Stockholders that occurs in 2018, and shall terminate upon
the payment of all bonuses, if any, earned with respect to such Fiscal Years,
unless the holders of a majority of the shares of the Company’s Outstanding
Voting Securities present in person or by proxy at any special or annual meeting
of the stockholders of the Company occurring on or prior to the date of the 2018
Annual Meeting of Stockholders shall approve the continuation of the Plan.
 
(b) Amendment and Termination.  Notwithstanding Section 9(a), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan as
it deems advisable; provided, however, that no such amendment shall be effective
without approval by the holders of a majority of the shares of the Company’s
Outstanding Voting Securities present in person or by proxy at any special or
annual meeting of the Company’s stockholders, to the extent such approval is
necessary to continue to qualify the amounts payable hereunder to “covered
employees” (within the meaning of Section 162(m) of the Code) as deductible
under Section 162(m) of the Code.
 
(c) Designation of Beneficiary.  Each Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant’s
death.  Such designation may be changed or canceled at any time without the
consent of any such beneficiary.  Any such designation, change or cancellation
must be made in a form approved by the Committee and shall not be effective
until received by the Committee.  If no beneficiary has been named, or the
designated beneficiary or beneficiaries shall have predeceased the Participant,
the beneficiary shall be the Participant’s spouse or, if no spouse survives the
Participant, the Participant’s estate.  If a Participant designates more than
one beneficiary, the rights of such beneficiaries shall be payable in equal
shares, unless the Participant has designated otherwise.
 
(d) Withholding.  Any amount payable to a Participant or a beneficiary under the
Plan shall be subject to any applicable Federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required at law to deduct and withhold from such payment.
 
10. No Right of Continued Employment.  Neither the existence nor any term of the
Plan shall be construed as conferring upon any Participant any right to continue
in the employment of the Company or any of its Subsidiaries, nor shall
participation herein for any Performance Cycle confer upon any Participant any
right to participate in the Plan with respect to any subsequent Performance
Cycle.
 
11. No Limitation on Corporate Actions.  Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action, which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on any bonuses paid under the
Plan.  No employee, beneficiary or other person shall have any claim against the
Company or any Subsidiary as a result of any such action.
 
12. Miscellaneous.
 
(a) Nonalienation of Benefits.  Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant’s interest under the
Plan.  The Company’s obligations under the Plan are not assignable or
transferable except to (i) a corporation or other entity which acquires all or
substantially all of the Company’s assets or (ii) any corporation or other
entity into which the Company may be merged or consolidated.  The provisions of
the Plan shall inure to the benefit of each Participant and the Participant’s
beneficiaries, heirs, executors, administrators or successors in interest.
 
(b) Severability.  If any provision of the Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
 
(c) Governing Law.  The Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without giving effect to the
conflict of law principles thereof.
 
(d) Section 409A.  The provisions of the Plan and any payments made herein are
intended to comply with, and should be interpreted consistent with, the
requirements of Section 409A of the Code and any related regulations or other
guidance promulgated thereunder by the U.S. Department of the Treasury or the
Internal Revenue Service (“Section 409A”).